Winslow, J.
There is really but one question in this case, and that is whether the machinery in question was a part of *222the realty, as between the parties to the action. The principle is well settled that parties may treat as personal property machinery which would otherwise be part of the realty, and thus convert it into personal property as between themselves. Smith v. Waggoner, 50 Wis. 155; Fitzgerald v. Anderson, 81 Wis. 342. It seems very clear that this is just what has been done here. By the agreement of division of property, and the lease executed by Keefe and Sammond and Stephens in July, 1890, all of the machinery in question was treated as personalty, and in fact conveyed as such to Sam-mond and Stephens. The defendant here traces title to such property directly from Sammond and Stephens. He was rightfully in possession when this action was commenced, and had a perfect right to sell and remove the articles in question.
By the Oov/rt.— Judgment affirmed.